AMENDMENT NO. 2 TO

SERIES B CONVERTIBLE PREFERRED STOCK

SUBSCRIPTION AGREEMENT

This AMENDMENT NO. 2 (this "Amendment") with respect to the Series B Convertible
Preferred Stock Subscription Agreement (the "Agreement"), dated August 26, 2004
and amended on December 1, 2004, between Moscow CableCom Corp. (formerly known
as Andersen Group Inc.), a Delaware corporation (the "Company"), and Renova
Media Enterprises Ltd. (formerly known as Columbus Nova Investments VIII Ltd.),
a Bahamas company ("RME" and, together with the Company, collectively the
"Parties" and each individually a "Party"), is made and entered into by the
Parties as of May 5, 2006.  Capitalized terms used and not otherwise defined
shall have the meanings ascribed to them in the Agreement.

WHEREAS, the Company proposes to enter into a registration rights agreement
granting certain demand and incidental registration rights to the investors in a
proposed private placement (the “Private Placement”) of up to 4 million units
(the “Units”), each consisting of one share of the Company’s common stock, $0.01
par value (the “Common Stock”), and one-half Common Stock purchase warrant;

WHEREAS, pursuant to Section 5.08 of the Agreement the Company has agreed not to
grant any demand or incidental registration rights to any Person, with certain
exceptions noted therein; and

WHEREAS, the Company and RME wish to amend the Agreement in order to permit the
Company to grant the registration rights contemplated in connection with the
proposed Private Placement;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
intending to be legally bound hereby, the Parties agree as follows:

1.                  Condition Precedent

This Amendment is subject to the condition precedent (the "Condition Precedent")
that the subscription agreement relating to the Private Placement is entered
into and the closing of the Private Placement occurs on or prior to May 30,
2006. The Parties acknowledge and confirm that this Amendment shall become
effective immediately upon the fulfillment of the Condition Precedent.

2.

Amendment

The Parties hereby agree to amend the Agreement in order to permit the Company
to grant the registration rights contemplated in connection with the proposed
Private Placement.  In order to accomplish the foregoing amendment, Section 5.08
of the Agreement shall be deleted in its entirety and replaced with the
following:





“SECTION 5.08.  Other Registration Rights.  Except for (i) the Existing
Agreements, (ii) the registration rights agreement, dated May 5, 2006, entered
into in connection with the subscription agreement, dated May 5, 2006, between
the Company and the shareholders listed on Exhibit A thereto, with respect to
the issuance by the Company of up to 4 million units, each consisting of one
share of common stock, $0.01 par value (the “Common Stock”), and one-half Common
Stock purchase warrant, and (iii) the registration rights granted in the Stock
Option Agreements, the Company will not grant or agree to grant any demand or
incidental registration rights to any Person other than rights to be granted to
the Purchaser pursuant to the Registration Rights Agreement.”

3.                   Governing law

            This Amendment shall be governed by and construed in accordance with
the laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

4.                   Counterparts

            This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

           RENOVA MEDIA ENTERPRISES LTD.

            By: /s/ Andrew Intrater


            Name:  Andrew
Intrater                                               
            Title: Authorized
Signatory                                               

            MOSCOW CABLECOM CORP.         

            By:  /s/ Vitaly V. Spassky______
            Name: Vitaly V. Spassky
            Title: Senior Vice President                     






